Citation Nr: 0837491	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  08-08 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

In September 2008, the veteran testified at a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of this hearing is associated with the claims 
folder.


FINDING OF FACT

The veteran's hearing loss was not present in service or for 
many years thereafter.


CONCLUSION OF LAW

A hearing loss disability was not incurred in or aggravated 
by active service, and its incurrence or aggravation during 
active service may not be presumed..  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In this case, in a May 2006 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran and what 
information and evidence will be obtained by VA.  The RO 
provided notice of the information and evidence needed to 
establish a disability rating and an effective date for the 
disability on appeal in May 2006 and October 2006 letters.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service VA 
treatment records, and a VA examination report.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by testifying at a hearing 
and responding to notices.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

The veteran contends that his hearing loss is due to constant 
noise exposure in service while performing demolition work as 
well as being exposed to gunfire from artillery, booby traps, 
minefields, and cleared roads.  

The veteran's service treatment records are negative for 
complaints of hearing loss in service.  At both his December 
1964 entrance examination and April 1970 separation 
examination, the veteran's hearing was evaluated as normal 
bilaterally on audiometric testing.  

The Board notes that the veteran underwent a VA medical 
examination in March 1971 for an unrelated claim.  At that VA 
examination, his ears were evaluated as normal and it was 
noted that he did not have hearing loss.

More than 37 years after his discharge from active service, 
the veteran was first diagnosed with hearing loss for VA 
purposes, during a September 2007 VA audiology consultation.  
In October 2007, he was fitted for hearing aids by the VA.

The veteran was afforded a VA audiological examination in 
April 2008.  The VA examiner indicated that she had reviewed 
the veteran's claims file as well as his service treatment 
records.  The VA examiner acknowledged the veteran's history 
of noise exposure in service (to include demolitions, 
explosions, and weapons) and also cited numerous examples of 
post-service occupational noise exposure.  The veteran 
reported that his hearing loss began at least 30 to 40 years 
ago.  The veteran's current hearing test indicated that he 
had normal to moderate sensorineural hearing loss in both 
ears.  Based on her review of the medical evidence of record, 
the VA examiner determined that the veteran entered and 
exited the military with normal hearing bilaterally.  The VA 
examiner went on to opine that military noise exposure did 
not cause or contribute to the veteran's current hearing 
loss.

The only evidence supporting the veteran's claim consists of 
his own statements.  In contrast, the April 2008 VA examiner 
reviewed the claims file, thoroughly interviewed and examined 
the veteran, and provided adequate reasoning and bases for 
her opinion that the veteran's hearing loss was not related 
to his active service.

The Board concludes that the medical findings are of greater 
probative value than the veteran's allegations regarding his 
hearing loss.  Since the veteran is not a medical expert, he 
is not competent to express an authoritative opinion 
regarding either his medical condition or any questions 
regarding medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board finds, therefore, that the 
preponderance of the evidence is against his claim for 
service connection for hearing loss.  Accordingly, service 
connection for the veteran's hearing loss is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


